Case 1:19-cv-22042-RNS Document 1 Entered on FLSD Docket 05/21/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                    CASE NO.: 19-22042-CIV
                              (Fla. Cir. Ct. Case No. 19-009411 CA 01)


 YVONNE A. BELLO,

         Plaintiff,
 v.

 MIAMI-DADE POLICE DEPARTMENT/
 MIAMI-DADE COUNTY,

         Defendant.
 _______________________________/
                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant MIAMI-DADE POLICE

 DEPARTMENT, files this Notice of Removal and removes this action to the United States

 District Court for the Southern District of Florida, Miami Division, based on the facts and

 provisions set forth below:

         1.      On May 1, 2019, Plaintiff served the MIAMI-DADE POLICE DEPARTMENT

 with the Summons and Complaint.

         2.      The Complaint is captioned “YVONNE A. BELLO, Plaintiff, v. MIAMI-DADE

 POLICE DEPARTMENT/MIAMI-DADE COUNTY, Defendant.” (emphasis added). Based

 upon review of the state court docket it appears that Plaintiff applied for a single summons

 for a single defendant, the MIAMI-DADE POLICE DEPARTMENT. The Complaint alleges that

 the Defendant is MIAMI-DADE POLICE DEPARTMENT/MIAMI-DADE COUNTY. Therefore,

 there are no other defendants in this case and no other defendant has been served.
Case 1:19-cv-22042-RNS Document 1 Entered on FLSD Docket 05/21/2019 Page 2 of 3



        3.      The Complaint alleges that Defendant violated the Americans with

 Disabilities Act of 1990, 42 U.S.C. § 12111, et seq. and the Family and Medical Leave Act, 29

 U.S.C. § 2601, et seq. Accordingly, this Court has original jurisdiction over these claims

 pursuant to 28 U.S.C. § 1331, and the action is therefore removable pursuant to 28 U.S.C.

 § 1441(a).

        4.      Venue is proper in this District and Division because the conduct at issue

 allegedly took place within Miami-Dade County, Florida. Compl ¶ 7.

        5.      This Notice is timely because it is being filed within thirty days since service

 of the Summons and Complaint on Defendant, the MIAMI-DADE POLICE DEPARTMENT.

        6.      A copy of all process, pleadings and orders served upon Defendant is

 attached to this Notice of Removal. Specifically, a copy of the summons and complaint

 served on the MIAMI-DADE POLICE DEPARTMENT is attached as Exhibit A. No other

 papers, pleadings or process have been served upon Defendant, the MIAMI-DADE POLICE

 DEPARTMENT.

        7.      A Civil Cover Sheet is attached as Exhibit B.

        8.      Prompt written notice of the removal of this action is being provided to

 Plaintiff via email, and a copy of this Notice of Removal will be filed with the Clerk of the

 State Court.

        9.      WHEREFORE, Defendant, the MIAMI-DADE POLICE DEPARTMENT, invokes

 its right to remove this case to federal court and prays that the Court accept and retain

 jurisdiction over this action.

 Dated: May 21, 2019.



                                                   2

                        OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                         TELEPHONE (305) 375-5151
Case 1:19-cv-22042-RNS Document 1 Entered on FLSD Docket 05/21/2019 Page 3 of 3



                                             Respectfully submitted,

                                             ABIGAIL PRICE-WILLIAMS
                                             Miami-Dade County Attorney
                                             Stephen P. Clark Center
                                             111 N.W. 1st Street, Suite 2810
                                             Miami, Florida 33128

                                       By:     /s/ Ezra S. Greenberg_____
                                               Ezra S. Greenberg, Esq.
                                               Assistant County Attorney
                                               Fla. Bar. No. 85018
                                               Telephone: (305) 375-5151
                                               Email: ezrag@miamidade.gov
                                               Attorney for Defendant,
                                               Miami-Dade Police Department

                                    CERTIFICATE OF SERVICE

        I hereby certify that on the date shown above a true and correct copy of the

 foregoing was served on all counsel of record via email at Anthony M. Georges-Pierre, Esq.

 and Max L. Horowitz, Esq., 44 West Flagler Street, Suite 2200, Miami, Florida 33130, at

 agp@rgpattorneys.com and mhorowitz@rgpattorneys.com via email generated by the

 Florida Court’s E-filing Portal.

                                               /s/ Ezra S. Greenberg_________
                                               Assistant County Attorney




                                                  3

                       OFFICE OF THE COUNTY ATTORNEY, MIAMI-DADE COUNTY, FLORIDA
                                        TELEPHONE (305) 375-5151
